Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Receipt is acknowledged of applicant’s preliminary amendment filed on June 29, 2021. Claims 1-18 have been amended. Claims 19-20 have been cancelled. Claims 21-22 have been added. Claims 1-18 and 21-22 are pending.

Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-18, the cited prior art of record does not teach or fairly suggest a light source module for plant cultivation wherein, along with the other claimed features, the control signal contains information about conditions of the auxiliary light for increase in content of a target phytochemical among the phytochemicals to a predetermined level, the conditions of the auxiliary light are indicative of the a type and a cumulative dose of the auxiliary light corresponding to the predetermined level of the target phytochemical, as recited in claim 1. 
Regarding Claim 21, the cited prior art of record does not teach or fairly suggest a light source module for plant cultivation wherein, along with the other claimed features, the control signal contains information about conditions of the auxiliary light for increase in content of a target phytochemical 
Regarding Claims 22, the cited prior art of record does not teach or fairly suggest a light source module for plant cultivation wherein, along with the other claimed features, determining an emission duration of the first type of light, the second type of light, or both; determining a first cumulative dose of the first type of light; and determining a second cumulative dose of the second type of light; wherein the target phytochemical comprises ginsenoside, one selected from ginsenoside ingredients comprising Rg1, Re, Rc, Rb2, Rd, Rb1, and Rb3, or a combination of the ginsenoside ingredients. 
Prior art Yamada et al. (Patent No.: US 8,548,954) discloses a lighting system for plant growth comprising visible light emission superimposed on UV light emission at least twice a day.
Prior art Tao et al. (CN110249833A) discloses a lighting system for plant cultivation comprising LED light sources emitting visible light, LED light sources emitting UV light, further comprising both sets of LED sources emitting light on the plant simultaneously.
Prior art Shur et al. (Pub. No.: US 2011/0147617) discloses a lighting system for plant cultivation comprising LED light sources emitting UV light to enhance the concentration of phytochemicals.
Prior art Koo et al. (Pub. No.: US 2014/0225003) discloses a lighting system for plant cultivation comprising UV light irradiation to increase ginsenosides in a plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896